MORTON, District Judge.
This is a petition by the United States attorney for an order directing the shipping commissioner at Boston to return to the court the sum of $35.36 paid him by order of this court on December 8, 1913, as his fees in connectiop with the wages of deceased seamen. These wages had been paid into court by the commissioner from time to time, and had remained unclaimed for more than six years. On December 8th orders were entered to pay the commissioner the above sum and to pay the balance into the treasury.
The Shipping Commissioners Act was passed in 1872. The parts of it here in question are embodied in R. S. §§ 4543 to 4545, as amended by section 7 of the act of March 3, 1897 (29 Stat. 687), and the Judicial Code (Act March 3, 1911, c. 231, 36 Stat. 1087).
[1, 2] In this district, ever since the passage of the Shipping Commissioners A,ct, the commissioner has always turned over the entire fund, and has received his compensation from the court.
In 1873, Judge Shepley, Circuit Judge for this circuit, in the first case with which he dealt under the act, ordered that the commissioner should be paid from the fund the sum of $2 and 1 per cent. The commissioner has ever since, by order of court, received this amount in each case. No objection lias hitherto been raised by the United States. Judge Shepley seems to have gone thoroughly into the question, for he seems also to have passed on the question of clerk’s fees in such cases. United States v. Hill (C. C.) 25 Fed. 375-377.
Under section 4543, the commissioner is required to turn over the money, wages, and effects of deceased seamen, “subject to such deductions as may be allowed by the Circuit Court for expenses incurred in respect to such money and effects.” This plainly gives the court the power to allow expenses in such cases; and “expenses” may include proper fees to the commissioner, who is not required to do such work for nothing. There seems to be no other construction which would authorize the court to pay the clerk’s fees from the fund (which is not objected to by the United States attorney), nor the obviously necessary expenses in connection with “effects.” Section 4545 does not mean that all the money paid into court by the commissioner shall be paid to the treasurer.
It must be presumed that the order of Judge Shepley was in conformity with the statute, which mentions only “expenses,” and that the *646allowance to the court was made as part of the expenses in such cases. The effect of the order seems to'be that the commissioner shall receive his expenses, which are determined to be $2 and 1 per cent, in each case. The amounts are generally small, and the commissioner’s expenses are difficult to ascertain. The allowance does not seem to me excessive. In this case, under Judge Shepley’s order, there has been a judicial determination as to the commissioner’s expenses, pursuant to the terms of section 4543, and the amount has already been paid to the commissioner. I do not think the transaction can be opened up." If the United States wishes to contend that the amount paid as expenses under the present practice is too large, it can do so when the next case of this nature arises.
[3] The fact that the commissioner is now paid a salary, instead of by fees, is immaterial, as in this matter he is paid the compensation he would have been entitled to prior to the passage of the act changing his method of compensation. Act June 19, 1886 (24 Stat. 79).
The petition is dismissed.